Citation Nr: 0623088	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from June 1973 to June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on this claim.  The evidence of 
record, to include the veteran's enlistment examination, 
notes a history of dizziness and fainting spells, with a 
period of hospitalization for dizziness about 10 or 11 years 
prior to entry into service.  

Service medical records indicate treatment for an "episode" 
of arm numbness, weakness, dizziness, slurred speech, blurred 
vision, and stumbling, in November 1975, and an assessment of 
convulsive disorder prodromata was made.  Subsequently in 
December 1975, the veteran complained of "spells of 
unconsciousness," the veteran was provisionally diagnosed 
with "syncopal episodes versus seizure disorder," and the 
examiner subsequently noted the episodes could conceivably 
represent a seizure disorder, among other disorders, but he 
was unable to make an ultimate diagnosis.  

Post-service records indicate the veteran was initially 
diagnosed with a seizure disorder in 1987.  He is currently 
diagnosed with a "long-standing complex partial seizure 
disorder," and a private physician has opined that the 
veteran's seizure disorder is "very likely directly related 
to" service (July 2003) or "clearly service related" (May 
2005).  A 2002 VA examination diagnosed the veteran with 
"partial epilepsy, probably onset as a child."  

Neither opinion directly addresses whether the veteran's 
current condition is the result of in-service incurrence, or 
aggravation of the pre-service "spells."  Consequently, 
this claim must be remanded to ascertain whether the 
veteran's current disorder pre-existed service, and, if so, 
whether the pre-existing seizure disorder was aggravated by 
service.  

Additionally, the veteran, in his enlistment examination, 
reported pre-service treatment at the Decatur General 
Hospital by Dr. John Cheanult.  These records should be 
requested.  

Accordingly, the case is REMANDED for the following action:

1. Request hospitalization and treatment 
records for dizziness and blackouts from 
the Decatur General Hospital and Dr. John 
Cheanult, dating in 1970 through 1972.  
All responses or evidence received must be 
associated with the claims file.

2.  Forward the veteran's claims folder to 
the examiner who conducted the July 2002 
VA examination (or a suitable substitute 
if this individual is unavailable) for an 
addendum.  The examiner is requested again 
to review the entire claims folder.  The 
examiner is asked to clarify whether the 
veteran's seizure disorder clearly and 
unmistakably pre-existed service and, if 
so, whether it increased during service.  
If it is impossible to make such 
conclusions, the examiner should so state.  
The veteran may be re-examined if this is 
deemed necessary.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


